KRUEGER, Judge.
Appellants were convicted of theft of property of the value of less than fifty dollars and more than five dollars, and their punishment was assessed at a fine of twenty dollars and confinement in the county jail for a term of ten days.
*454Appellants filed a motion to quash the complaint and information in this case on the ground: first, that there was a variance between the complaint and information; second, that it fails to show that the complaint was filed before the information; and third, that the information fails to show that it was based upon a complaint. This court cannot consider the questions presented by the motion to quash inasmuch as the record fails to show that the motion was ever called to the attention of the trial court, nor does it show what action, if any, the court took or that appellant excepted to the ruling of the court. However, the complaint was sworn to before the county attorney, and the complaint and information were filed on the same day. Hence the presumption prevails that the officer complied with the direction of art. 415, C. C. P., 1925.
The record is before us without a statement of facts. Appellant objected to the court’s charge and presented a number of requested special charges, but in the absence of a statement of facts we cannot properly appraise the objections, nor can we determine whether or not the requested charges were applicable to the case. Hence there is nothing presented for review.
•The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.